Citation Nr: 1013092	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-01 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
service connection for arthritis of the knees and back, and 
if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's Wife


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1977 to July 1982

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO). 

The Veteran's wife appeared and testified at a Travel Board 
hearing held before the undersigned Veterans Law Judge in 
December 2009.  A transcript of the hearing has been 
associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for arthritis 
of the knees and back was previously denied by the RO in 
June 1983 on the basis that the Veteran was not currently 
suffering from arthritis.  The Veteran did not initiate an 
appeal of the decision.  

2.  Additional evidence presented since the prior denial 
raises a reasonable possibility of substantiating the claim 
for service connection.

3.  The Veteran's arthritis of the knees and back was not 
present in service or for many years after service, and it 
is not related to any in-service incident.


CONCLUSIONS OF LAW

1.  The prior RO decision of June 1983 denying entitlement 
to service connection is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been presented, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  

3.  The Veteran's arthritis of the knees and back was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Whether New and Material Evidence has been Presented

A previously denied claim will be reopened if the claimant 
submits new and material evidence.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156(a).  In determining whether to reopen a 
claim, the Board undertakes a two-step process.  First, the 
Board must determine if the submitted evidence is new and 
material.  Next, if the Board determines that the evidence 
is new and material, the case is reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence is defined as evidence not previously submitted 
to agency decision makers, and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

A review of the history of this claim is instructive.  The 
Veteran first sought service connection for arthritis in his 
back and knees in March 1983.  His claim was denied in a 
June 1983 rating decision on the basis that he was not 
currently suffering from arthritis in his back or knees.  An 
attachment to this letter informed the Veteran of his right 
to appeal.  The Veteran did file a Notice of Disagreement 
with regard to other issues from that rating decision, but 
not for the issue of service connection for arthritis.  The 
June 1983 rating decision thus became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

In the years between this denial and the Veteran's April 
2005 filing at issue here, the Veteran attempted to reopen 
his claim no fewer than four times, but his claims were 
denied on each attempt on account of his failure to submit 
new and material evidence.  Following his April 2005 filing, 
the Veteran's claim to reopen was seemingly granted in a 
November 2005 rating decision, but the RO denied the 
Veteran's claim, finding that his current condition was 
unrelated to service.  The Veteran filed a timely appeal, 
and in a January 2008 Statement of the Case, a Decision 
Review Officer again found that the Veteran had presented 
new and material evidence, but did not find that service 
connection was warranted.  

Although a Decision Review Officer determined in the 
Statement of the Case that the Veteran had presented new and 
material evidence sufficient to reopen his claim, the Board 
is required to address this particular issue (i.e., the new 
and material claim) in the first instance.  Any decision 
that the RO may have made with respect to a new and material 
claim is not binding on the Board.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 
(1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 
(2001) (holding that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened regardless of whether the previous action 
denying the claim was appealed to the Board).  The Board has 
the jurisdiction to address a new and material issue and to 
reach the underlying de novo claim.  If the Board determines 
that new and material evidence has not been received, the 
adjudication of the particular claim ends, and further 
analysis is neither required nor permitted.  

Thus, despite the fact that in the present case the RO has 
already determined that new and material evidence sufficient 
to reopen the Veteran's previously denied claim has been 
received, the Board will proceed to adjudicate this element 
of the appeal in the first instance.

Again, the Veteran's claim was originally denied on the 
basis that he was not currently suffering from arthritis.  
Records from an October 2006 VA examination, however, 
reflect diagnoses of degenerative joint disease for both the 
Veteran's back and his bilateral knees.  Medical evidence 
now associated with the claims file thus reflects a current 
diagnosis.  

Again, the Veteran's claim for service connection for 
arthritis was previously denied by the RO in June 1983 on 
the basis that the Veteran was not currently suffering from 
arthritis.  The Veteran did not initiate an appeal of the 
decision, so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  As evidence associated with the claims file now 
reflects such a current diagnosis, this evidence is both new 
and material, and it raises a reasonable possibility of 
substantiating the claim for service connection for 
arthritis.  Accordingly, the Veteran's claim is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

II.  Entitlement to Service Connection for Arthritis of the 
Knees and Back

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where a condition in service is noted but is not, 
in fact, chronic; continuity is also required where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Certain disabilities are presumed to be service 
connected if evidence of the disease manifests itself to a 
compensable degree within one year of the end of the 
Veteran's service; arthritis is one of the chronic 
conditions subject to this presumption.  38 C.F.R. §§ 3.307, 
3.309(a).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers 
from a disability, medical evidence (or, in certain 
circumstances, lay evidence) of an in service incurrence or 
aggravation of that disability, and medical evidence of a 
nexus between the present disability and the disability 
claimed in service.  Hickson v. West, 12 Vet. App 247, 253 
(1999) (citing 38 C.F.R. § 3.303(a)).  

The Board acknowledges that the Veteran is currently 
diagnosed with degenerative joint disease of his back and 
his knees bilaterally.  This was confirmed by the Veteran's 
most recent VA examination, in which the examiner concluded 
that the Veteran was suffering from degenerative joint 
disease of the knees and back.  

The Board also acknowledges the numerous injuries and 
complaints of pain that the Veteran had during his period of 
active service.  The Veteran complained of suffering from 
left knee pain in May 1978.  X-rays showed that his knee was 
within normal limits.  He complained again of such pain in 
July 1978 and was seen in the emergency room in Nall Army 
Hospital.  His collateral ligaments were intact, he had no 
joint tenderness, and no evidence of disruption to his 
tendons.  He was diagnosed as suffering from mild effusion, 
and he was ordered to do more stretching to strengthen his 
muscles.  

The Veteran injured his back lifting in November 1978.  An 
accompanying radiographic record reflects that there was no 
evidence of fracture or dislocation.  His disc spaces were 
normal in appearance, and there was no evidence of bony 
abnormalities.  An undated record shows that the Veteran 
complained of back pain after his son jumped on his back.  A 
doctor diagnosed the Veteran as suffering from bruised ribs, 
but noted that the Veteran's back was nontender.  

Despite these complaints of pain, at no time was his pain 
shown to be arthritis.  Though he received a diagnosis of 
traumatic arthritis, this diagnosis was particular to his 
right foot injury and was not related to any knee or back 
pain.  

Again, as arthritis is a disability subject to the one year 
presumption, the Board must also look for any evidence 
showing diagnosis of or treatment for arthritis both during 
the Veteran's active service and within one year of his July 
1982 separation.  A review of the records from his post-
service period shows that, while the Veteran frequently 
complained of suffering from arthritis, he was consistently 
corrected by his doctors who did not diagnose him as 
suffering from that particular disability.

In December 1982, for instance, the Veteran told his VA 
doctors that he was suffering from arthritis in his knees.  
The treatment records reflect that he was instead diagnosed 
as suffering from resolving arthralgia.  Arthralgia, 
distinct from arthritis, is defined simply as "pain in a 
joint."  Brewer v. West, 11 Vet. App. 228, 230 (1998) 
(citing Dorland's Illustrated Medical Dictionary 140 (28th 
ed. 1994)).  X-rays conducted at the time noted that the 
Veteran's knees were normal.

The Veteran complained of left knee pain in April 1983.  His 
doctor noted that, though his knee was slightly swollen and 
tender, his x-rays showed no signs of degenerative joint 
disease.  He was diagnosed as suffering from bursitis.  The 
Veteran testified before a rating board at the Houston RO in 
May 1983.  At that time, he admitted that he was suffering 
from arthralgia in his knees, but had not been diagnosed as 
suffering from arthritis.  The traumatic arthritis diagnosis 
was shown to relate to his right foot injury, not to his 
knees.  

The Veteran again complained of left knee pain in July 1983, 
and he was given a provisional diagnosis of polyarthropathy.  
Though his doctor at the time stated that it could be an 
early sign of degenerative joint disease or rheumatoid 
arthritis, he specifically stated that he could make no 
diagnosis at that time.  Another doctor noted that x-rays 
showed that the Veteran's knees were within normal limits.  
This doctor presumed that the Veteran could have been 
suffering from a possible episode of synovitis or bursitis, 
but not arthritis.  By a July 1984 rheumatology appointment, 
his doctor noted that he was much improved.  Finally, in a 
September 1984 rheumatology appointment, he was diagnosed as 
suffering from polyarthralgia, but not arthritis.  Thus, the 
Veteran was not diagnosed as suffering from arthritis in his 
knees and back within a year of separation.  

Further, no nexus has been shown between the Veteran's 
current degenerative joint disease of the lumbar spine and 
right and left knee and his active service.  In the October 
2006 examination, the VA examiner noted that the injuries 
that the Veteran suffered in service were of a soft tissue 
nature.  Given that his current problems are all 
degenerative in nature, the examiner concluded that his 
problems were less likely than not related to his military 
service.  

In this regard, it is significant that the Veteran is 
diagnosed to have degenerative joint disease (i.e., 
arthritis) and not anything else.  Since arthritis has been 
medically determined to be unrelated to service, it 
necessarily follows that the various post service complaints 
noted over the years were likewise unrelated to any 
complaint in service, or if they were, they have resolved.  

Both the Veteran and his wife have maintained their belief 
that the Veteran has suffered from arthritis in his back and 
knees since he left service.  In his March 2006 Notice of 
Disagreement, the Veteran stated that his March 1983 medical 
board showed that he was suffering from arthritis in his 
knees and back.  In a June 2007 statement, the Veteran 
described all of the injuries he suffered in service, and he 
stated that he was diagnosed as suffering from arthritis in 
1983.  In the December 2009 Travel Board hearing, the 
Veteran's wife again discussed the history of the Veteran's 
injuries in service, and also stated that the Veteran has 
sought treatment almost continuously since separation.  

While both the Veteran and his wife believe that he has been 
suffering from arthritis since service, a review of the 
records shows that while the Veteran sought treatment for 
arthritis, he was not actually diagnosed as suffering from 
that disability.  While the Veteran was diagnosed as 
suffering from traumatic arthritis in his right foot, this 
diagnosis was not extended to his knees or back.  A May 2003 
VA examination is also instructive, as the examiner 
acknowledged the Veteran's chronic knee pain, but noted that 
diagnoses of arthritis were by his history only. 

Further, while the Veteran and his wife have made numerous 
statements regarding his back and knee pain, their 
statements alone cannot serve as the basis for finding 
service connection.  The Board will accept their contentions 
as to his symptoms, but the Veteran is not competent to 
testify as to the etiology of his arthritis.  To the extent 
that the Veteran and his wife speak to the diagnosis and 
causation of his degenerative joint disease of his back and 
knees, the Board finds that they are not competent to do so 
and will not consider their testimony for these purposes.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Veteran has also surmised that his arthritis of the back 
and knees is related to his service connected foot problems.  
The Veteran injured his right foot in April 1979.  He has 
been service connected for his status post operative right 
great toe since he left active service.  He was service 
connected on a secondary basis for degenerative joint 
disease in his left great toe in the January 2006 rating 
decision at issue here.  

Service connection may be granted for a disability shown to 
be secondary to an already service-connected disorder.  See 
38 C.F.R. § 3.310 (providing that "a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected").  

In his July 2005 claim, the Veteran expressed his belief 
that his current back and knee disabilities are related to 
his service connected right foot injury.  Here, however, a 
doctor has already determined that there is no link between 
the Veteran's arthritis of the back and knees and his 
service connected foot injuries.  In an October 2005 VA 
joints examination, the examiner concluded that the 
Veteran's bilateral knee conditions were less likely than 
not secondary to his right foot injury.  

The Veteran's claim also does not meet the criteria to be 
considered under a continuity of symptomatology framework.  
Under 38 C.F.R. § 3.303(b), the second and third criteria 
for service connection can be satisfied if the Veteran 
presents: (a) evidence that a condition was noted during 
service or a presumptive period; (b) evidence of post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McCormick v. Gober, 14 Vet. App. 39, 49-50 (2000) (citing 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997)).

Here, the Veteran's claim fails because, again, his 
diagnosis is specifically arthritis, and there is no 
evidence that his arthritis was noted during service or 
within a year thereafter.  

Both the Veteran and his wife have attempted to show that he 
has suffered from arthritis since service, but again, the 
great weight of the medical evidence weighs against their 
statements.  For instance, in an August 2006 statement, the 
Veteran stated that his VA medical records from 1982 show 
that he received treatment for arthritis.  He also stated 
that his service connected foot problems have contributed to 
his current knee and back conditions.  

Despite this testimony, the weight of the evidence is 
against the Veteran's contentions.  That he has frequently 
suffered from knee and back pain since service is 
undeniable.  But again, a review of the records does not 
show a diagnosis of degenerative joint disease until many 
years after service, and it has been specifically determined 
by a medical professional to be unrelated to service.  

As the Veteran did not suffer from arthritis in his back or 
his knees in-service or for many years thereafter, and the 
only competent medical opinion is adverse to the claim, the 
Board concludes that the criteria for service connection are 
not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309.  

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is taking an action favorable to the Veteran 
with regard to his claim to reopen, there can be no 
possibility of prejudice to him.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  An extended discussion of the duties to 
notify and assist with respect to the claim to reopen is 
thus unnecessary.  

With regard to the Veteran's now reopened claim for service 
connection for arthritis, the VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in August 
2005 - prior to the initial RO decision in this matter - 
that addressed the notice elements.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  An April 2006 letter sent prior to the Statement 
of the Case informed the Veteran of all of the elements of 
how service connection is established, including how VA 
assigns disability ratings and how an effective date is 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As the case was thereafter readjudicated, the Board 
finds that the notice requirements have been met. 

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims 
file the Veteran's service treatment records and records of 
his post-service VA treatment.  The Veteran was afforded two 
VA compensation and pension examinations germane to his 
claim on appeal.  The Board notes that the evidence already 
of record is adequate to allow resolution of the appeal.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

ORDER

New and material evidence has been presented to reopen a 
claim for service connection for arthritis, and the appeal 
is reopened.

Service connection for arthritis of the knees and back is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


